Order entered October 26, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-00638-CV

              IN RE ZURICH AMERICAN INSURANCE COMPANY, Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-08201

                                             ORDER
                           Before Justices Francis, Brown, and Whitehill

       By order dated August 8, 2017, the Court requested the real party in interest and

respondent to file their responses, if any, to relator’s petition for writ of mandamus by August

23, 2017. Thereafter, the real party in interest notified the Court that the parties were engaged in

settlement negotiations and requested an extension of time to file her response. By order dated

August 24, 2017, we granted the motion and ordered the real party in interest to file a response, a

motion to dismiss, or a status report within thirty days of the date the order. On September 26,

2017, the real party in interest filed a status report notifying the Court that the parties remained in

settlement negotiations with settlement likely within thirty days. On October 24, 2017, relator

notified the Court that the parties are no longer participating in settlement negotiations and

requested the Court review and decide relator’s petition for writ of mandamus.
      We request the real party in interest file her response, if any, to relator’s petition for writ

of mandamus on or before November 9, 2017.


                                                     /s/     MOLLY FRANCIS
                                                             JUSTICE